 

 

Case 6:21-cv-01442 Document 2-1 Filed 08/31/21 Page 1 of 3 PagelD 8
Filing # 118358407 E-Filed 12/17/2020 09:19:00 AM

IN THE CIRCUIT COURT OF THE NINTH
JUDICIAL CIRCUIT IN AND FOR
ORANGE COUNTY, FLORIDA
MICHAEL DOHERTY CASE NO:
Plaintiff,

VS.

LYFT FLORIDA, INC. a foreign profit
corporation

Defendant.

COMPLAINT

COMES NOW the Plaintiff, MICHAEL DOHERTY, by and through the undersigned
counsel and hereby sues the defendant, LYFT FLORIDA, INC., and says:

1. This is an action for damages that exceeds Thirty Thousand Dollars ($30,000.00)
exclusive of interest, costs and attorney’s fees.

2. At all times material to this action, Plaintiff, MICHAEL DOHERTY, is a natural
person residing in Orlando, Orange County, Florida.

3. At all times material to this action, Defendant, LYFT FLORIDA INC., is a
Foreign Profit Corporation authorized to and doing business in Florida.

4, All other conditions precedent to the bringing of this action have been performed,
have occurred or have been waived.

5. Venue is proper in Orange County because the alleged incident occurred in

Orange County.

 

 
Case 6:21-cv-01442 Document 2-1 Filed 08/31/21 Page 2 of 3 PagelD 9

FACTS COMMON TO ALL COUNTS

6. On or about January 23, 2019, Plaintiff, MICHAEL DOHERTY, was operating a
motor vehicle at or near the intersection of Conroy Road and Middlebrook Road, Orlando,
Orange County, Florida.

7. At that time and place, Almond Henthorn, was operating a motor vehicle at or
near the intersection of Conroy Road and Middlebrook Road, Orlando, Orange County, Florida.

8. At that time and place, Almond Henthorn, negligently and carelessly operated
and/or maintained his/her vehicle so as to collide with a third vehicle that was thrust into the
motor vehicle driven by Plaintiff, MICHAEL DOHERTY.

9. At that time and place, Almond Henthorn was an agent, servant, and/or employee
of Defendant, LYFT FLORIDA, INC., and was working in the course and scope of such agency
relationship at the time of the collision.

10. As a result of the collision caused by the negligence of Almond Henthorn,
Plaintiff, MICHAEL DOHERTY sustained serious and permanent injuries.

COUNT I
VICARIOUS NEGLIGENCE OF DEFENDANT
LYFT FLORIDA, INC.

Plaintiff realleges and incorporates herein by reference each and every factual allegation
as contained in Paragraphs 1 through 10 as if fully set forth herein.

11. Defendant, LYFT FLORIDA, INC., owed a duty of care to motorists lawfully
using the public and private roads in the State of Florida.

12. That on January 23, 2019, Almond Henthorn, was operating a motor vehicle with
Defendant LYFT FLORIDA, INC.’s expressed and/or implied permission.

13. That on January 23, 2019, Almond Henthorn was working in the course and scope

of his/her employment with Defendant, LYFT FLORIDA, INC.
 

 

Case 6:21-cv-01442 Document 2-1 Filed 08/31/21 Page 3 of 3 PagelD 10

14. Almond Henthorn negligently operated or maintained his/her motor vehicle,
causing it to collide with a third vehicle that was thrust into the vehicle operated by Plaintiff.

15. At all times material hereto, defendant, LYFT FLORIDA, INC. controlled the
conduct of Almond Henthorn at the time of the collision.

16. As the principal, master and/or employer of Almond Henthorn, Defendant, LYFT
FLORIDA, INC., is vicariously liable for the negligence of Almond Henthorn.

17. As a direct and proximate result of the negligence of Defendant, LYFT
FLORIDA, INC., Plaintiff, MICHAEL DOHERTY, suffered significant bodily injury and
resulting pain and suffering, impairment, disability, disfigurement, mental anguish, loss of
capacity for the enjoyment of life, expenses of hospitalization, medical and nursing care and
treatment, loss of earnings, and loss of ability to earn money. The injuries to the Plaintiff are
permanent and he will continue to suffer the losses in the future.

WHEREFORE, Plaintiff, MICHAEL DOHERTY, demands judgment for damages
against Defendant, LYFT FLORIDA, INC., including costs of this action, and further demands a
trial by jury on all issues so triable, and for such other relief as this Court deems just and proper.

RESPECTFULLY submitted this DATED this 17" day of December, 2020.

/s/ Jason P. Herman

Jason P. Herman, Esquire

Florida Bar No.: 149357

Dan Newlin & Partners

7335 W. Sand Lake Road, Suite 300
Orlando, FL 32819

Direct: (407)203-6580

Fax: (321)684-6871

Attorneys for Plaintiff
Jason.Herman@newlinlaw.com

Marlene.Zervos@newlinlaw.com
Evelyn.Manzueta@newlinlaw.com

 

 
